                                                                   207 East Buffalo Street, Ste 325
                                                                            Milwaukee, WI 53202
                                                                                    (414) 272-4032
                                                                                       aclu-wi.org




                                        August 12, 2020

VIA ECF
Chief U.S. District Judge James D. Peterson
U.S. District Court for the Western District of Wisconsin
120 N. Henry Street, Room 320
Madison, WI 53703

RE: Frank v. Walker, 2:11-cv-1128-jdp (E.D. Wis.)

Dear Chief Judge Peterson:

I write on behalf of P laintiffs in the above-captioned action (“Frank”) with regard to the status of
the current litigation. On July 31, 2020, this matter was transferred to this Court, which was also
presiding over One Wisconsin Institute, Inc. v. Nichol, 3:15-cv-324-jdp (“One Wisconsin”). See
Frank, Dkt. 353. While Frank remains—and should remain—distinct from One Wisconsin,
Plaintiffs noticed that in One Wisconsin, this Court ordered the parties to submit a memorandum
“outlining the steps they believe the court needs to take to bring the case to a resolution, along
with a proposed schedule.” One Wisconsin, Dkt. 348.

Because Frank also involves issues that implicate the fast-approaching November 3, 2020
election—specifically and exclusively, the Identification Card Petition Process (“IDPP”)—
Plaintiffs are writing the Court to suggest that the Frank parties likewise submit to this Court
their suggestions for an expedited discovery schedule regarding the remaining issues in dispute
via joint letter by Friday, August 21, 2020. Such schedule will help the parties meaningfully
assess the path forward.

Sincerely,




Karyn L. Rotker
Senior Staff Attorney
ACLU of Wisconsin
krotker@aclu-wi.org

CC: All counsel of record (ECF)




             Case 2:11-cv-01128-jdp Filed 08/12/20 Page 1 of 1 Document 357
